The limited purpose of the statute under consideration appeals to me in such fashion that I cannot accept, without protest, the view of the majority as to its interpretation. The language of the law is no more "plain and simple" than G. S. 1923, § 9405, having to do with the setting aside of a judgment procured by perjury. Yet upon consideration of its purpose and the test of application to its subject matter, it became plain that the law did not mean what it appeared to say. Therefore we have given it a very different meaning — one not at all consistent with literal rendition but wholly in keeping nevertheless with what appeared to be the real intention, which appeared readily enough when the language of the statute was put in the light of its purpose. Betcher v. Midland Nat. Bank,167 Minn. 484, 209 N.W. 325. So here, we should not adhere too closely to "plain and simple" language when its literal interpretation leads to a result beyond the scope of the act of which it is a part.
The original law of 1876 dealt only with such foreign insurance companies as should "insure property or do business in this state" [§ 1]. Its main provisions are confined to that field. Therefore one merely incidental should not be given greater scope unless such meaning is expressed, for all the implications are against it. In construing statutes, "the particular inquiry is not what is the abstract force of the words or what they may comprehend, but in what sense they were intended to be used as they are found in the act. The sense in which they were intended to be used furnishes the rule of interpretation, and this is to be collected from the context; and a narrower or more extended meaning is to be given according to the intention thus indicated." 2 Lewis' Sutherland Stat. Const. (2 ed.) § 376.
The Supreme Court of the United States follows the construction of a state statute put upon it by the highest court of the enacting *Page 150 
state and does so without questioning its propriety. But what that court would do with such a statute as that now under consideration, were they to construe it unhampered by local construction, is indicated by Mitchell Furniture Co. v. Selden Breck Const. Co. 257 U.S. 213, 42 S. Ct. 84, 66 L ed. 201, and Old Wayne Mut. Life Assn. v. McDonough, 204 U.S. 8,27 S. Ct. 236, 51 L. ed. 345. "In dealing with statutes providing for service upon foreign corporations doing business in the state upon agents whose designation as such is especially required," the Supreme Court of the United States has an avowed "leaning toward a construction where possible, that would exclude from their operation causes of action not arising in the business done by them in the state." Mo. P. R. Co. v. Clarendon B. O. Co. Inc. 257 U.S. 533, 42 S. Ct. 210, 66 L. ed. 354.
See also Hunter v. Mutual R. Life Ins. Co. 184 N.Y. 136,76 N.E. 1072, 30 L.R.A.(N.S.) 677, 6 Ann. Cas. 291, affirmed218 U.S. 573, 31 S. Ct. 127, 54 L. ed. 1155, 30 L.R.A.(N.S.) 686, and approved here in Braunstein v. Fraternal Union, 133 Minn. 8,157 N.W. 721. Very early Vermont put a restricted construction upon a similar statute. Sawyer v. North Am. Life Ins. Co. 46 Vt. 697. In Missouri it has recently been adopted as the correct view as against earlier decisions holding the contrary. State ex rel. Am. Cent. Life Ins. Co. v. Landwehr (Mo.) 300 S.W. 294. To the same effect is National Liberty Ins. Co. v. Trattner, 173 Ark. 480, 292 S.W. 677.
I recognize the strength given the argument of the majority opinion by the traditional hospitality extended by Minnesota legislation and decision to transitory actions of foreign origin. In Davis v. Farmers Co-op. Equity Co. 262 U.S. 312,43 S. Ct. 556, 67 L. ed. 996, we found that our legislation had gone to an extent prohibited by the constitution of the United States. The opinion of the majority seems to oppose the settled opinion of the Supreme Court of the United States and, in my judgment, pushes the scope of the statute beyond anything intended by its authors. *Page 151